Case 3:18-cr-04683-GPC Document 116 Filed 08/20/19 PageID.898 Page 1 of 6



 1 LAW OFFICE OF DAVID W. WIECHERT
   David W. Wiechert, SBN 94607
 2 Jessica C. Munk, SBN 238832
   27136 Paseo Espada, Suite B1123
 3 San Juan Capistrano, CA 92675
   Telephone: (949) 361-2822
 4 Email: dwiechert@aol.com
           jessica@davidwiechertlaw.com
 5         william@davidwiechertlaw.com
 6 Attorneys for Defendant Jacob Bychak
 7 MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
   AND POPEO, P.C.
 8 Randy K. Jones, SBN 141711
   3580 Carmel Mountain Road, Suite 300
 9 San Diego, CA 92130
   Telephone: (858) 314-1500
10 Email: rkjones@mintz.com
11 Attorney for Defendant Mark Manoogian
12
     Additional counsel on next page
13
14                            UNITED STATES DISTRICT COURT
15                       SOUTHERN DISTRICT OF CALIFORNIA
16
17 UNITED STATES OF AMERICA,                   Case No. 18-CR-04683-GPC
18               Plaintiff,                    Hon. Gonzalo P. Curiel

19         v.                                  DEFENDANTS’ NOTICE OF
20 JACOB BYCHAK, MARK                          DECLARATION OF MARC A.
   MANOOGIAN, MOHAMMED                         LINDSEY IN RESPONSE TO
21 ABDUL QAYYUM, and PETR                      GOVERNMENT’S DECLARATION
   PACAS,
22                                             OF JOHN CURRAN; REQUEST
            Defendants.                        FOR ORAL ARGUMENT
23
24
25
26
27
28
                                                                Case No. 18-CR-04683-GPC
           DEFENDANTS’ RESPONSE TO CURRAN DECLARATION AND REQUEST FOR ORAL ARGUMENT
Case 3:18-cr-04683-GPC Document 116 Filed 08/20/19 PageID.899 Page 2 of 6



 1 BIENERT | KATZMAN PC
   James Riddet, SBN 39826
 2 Thomas H. Bienert, Jr., SBN 135311
   Whitney Z. Bernstein, SBN 304917
 3 903 Calle Amanecer, Suite 350
   San Clemente, CA 92673
 4 Telephone: (949) 369-3700
   Email: jriddet@bienertkatzman.com
 5        tbienert@bienertkatzman.com
          wbernstein@bienertkatzman.com
 6
   Attorneys for Defendant
 7 Mohammed Abdul Qayyum
 8
   BIRD MARELLA BOXER WOLPERT NESSIM
 9 DROOKS LINCENBERG RHOW P.C.
   Gary Lincenberg, SBN 123058
10 Naeun Rim, SBN 263558
   1875 Century Park East, Floor 23
11 Los Angeles, CA 90067
   Telephone: (310) 201-2100
12 Email: gsl@birdmarella.com
          nrim@birdmarella.com
13
   Attorneys for Defendant Petr Pacas
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                              Case No. 18-CR-04683-GPC
         DEFENDANTS’ RESPONSE TO CURRAN DECLARATION AND REQUEST FOR ORAL ARGUMENT
Case 3:18-cr-04683-GPC Document 116 Filed 08/20/19 PageID.900 Page 3 of 6



 1
           Defendants Jacob Bychak, Mark Manoogian, Mohammed Abdul Qayyum,
 2
     and Petr Pacas (“Defendants”) hereby jointly submit the attached Declaration of
 3
     Marc A. Lindsey, the President and co-founder of Avenue4 LLC in response to the
 4
     Government’s Declaration of John Curran (“Curran Dec.”) (Dkt. No. 107-1) and in
 5
     support of Defendants’ Motion to Dismiss the CAN-SPAM Act Counts (6 through
 6
     10) of the Indictment as Void for Vagueness; (2) In the Alternative to Dismiss
 7
     Counts 6 through 10 for Failure to Sate and Offense; and (3) To Dismiss the
 8
     Conspiracy Count (Dkt. No. 69) (hereinafter referred to as the “Vagueness Motion”)
 9
     and Reply (Dkt. Nos. 84 and 84-1 through 84-4).
10
           Further, unless the Court intends to grant Defendants’ Vagueness Motion on
11
     the papers, the Defendants respectfully request that the Court provide oral argument
12
     at the hearing scheduled for October 24, 2019 at 1:00 p.m. as Defendants’ motion
13
     challenges the terms “registrant” and “successor in interest to the registrant” in
14
     subsection (a)(5) of 18 U.S.C. § 1037, the CAN-SPAM Act, and this issue is a
15
     matter of first impression.
16
                                             Respectfully submitted,
17
18
     Dated: August 20, 2019                  LAW OFFICE OF DAVID W. WIECHERT
19
20                                           s/ Jessica C. Munk
21                                           Jessica C. Munk
                                             David W. Wiechert
22                                           Attorneys for Jacob Bychak
23
     Dated: August 20, 2019                  MINTZ, LEVIN, COHN, FERRIS,
24                                           GLOVSKY AND POPEO, P.C
25
26                                           s/Randy K. Jones
                                             Randy K. Jones
27                                           Attorney for Mark Manoogian
28

                                                1                 Case No. 18-cr-04683-GPC
          DEFENDANTS’ RESPONSE TO CURRAN DECLARATION AND REQUEST FOR ORAL ARGUMENT
Case 3:18-cr-04683-GPC Document 116 Filed 08/20/19 PageID.901 Page 4 of 6



 1
     Dated: August 20, 2019               BIENERT | KATZMAN PC
 2
 3                                        s/Whitney Z. Bernstein
 4                                        Whitney Z. Bernstein
                                          Thomas H. Bienert, Jr.
 5                                        James Riddet
 6                                        Attorneys for Mohammed Abdul Qayuum

 7 Dated: August 20, 2019                 BIRD MARELLA BOXER WOLPERT
 8                                        NESSIM DROOKS LINCENBERG RHOW
                                          P.C.
 9
10                                        s/ Naeun Rim
11                                        Naeun Rim
                                          Gary Lincenberg
12                                        Attorneys for Petr Pacas
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2                   Case No. 18-cr-04683-GPC
         DEFENDANTS’ RESPONSE TO CURRAN DECLARATION AND REQUEST FOR ORAL ARGUMENT
Case 3:18-cr-04683-GPC Document 116 Filed 08/20/19 PageID.902 Page 5 of 6



 1                 CERTIFICATE OF AUTHORIZATION TO SIGN
                          ELECTRONIC SIGNATURE
 2
 3        Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 4 Policies and Procedures of the United States District Court for the Southern District
 5 of California, I certify that the content of this document is acceptable to counsel for
 6 the Defendants and that I have obtained authorization from Randy K. Jones, Whitney
 7 Z. Bernstein, and Naeun Rim to affix their electronic signatures to this document.
 8
                                                  Respectfully submitted,
 9
10   Dated: August 20, 2019                       LAW OFFICE OF DAVID W.
                                                  WIECHERT
11
12                                                s/ Jessica C. Munk
                                                  Jessica C. Munk
13
                                                  Attorney for Jacob Bychak
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              3                  Case No. 18-cr-04683-GPC
          DEFENDANTS’ RESPONSE TO CURRAN DECLARATION AND REQUEST FOR ORAL ARGUMENT
Case 3:18-cr-04683-GPC Document 116 Filed 08/20/19 PageID.903 Page 6 of 6



 1                              CERTIFICATE OF SERVICE
 2
           Counsel for Defendants certify that the foregoing pleading has been electronically
 3
     served on the following parties by virtue of their registration with the CM/ECF system:
 4
 5
                                          Sabrina L. Feve
 6
                                     Assistant U.S. Attorney
 7
                                     sabrina.feve@usdoj.gov
 8
 9
                                        Melanie K. Pierson
10
                                    Assistance U.S. Attorney
11
                                   melanie.pierson@usdoj.gov
12
13
                                           Robert Ciaffa
14
                                     Assistant U.S. Attorney
15
                                     robert.ciaffa@usdoj.gov
16
17
18
19
                                                     Respectfully submitted,
20
21    Dated: August 20, 2019                         LAW OFFICE OF DAVID W.
                                                     WIECHERT
22
23
                                                     s/ Jessica C. Munk
24                                                   Jessica C. Munk
25                                                   Attorney for Jacob Bychak

26
27
28

                                                 4                Case No. 18-cr-04683-GPC
           DEFENDANTS’ RESPONSE TO CURRAN DECLARATION AND REQUEST FOR ORAL ARGUMENT
